By the Court.*—Clerke, P. J.
—Every fact necessary to give the judge who granted the discharge jurisdiction, appears upon the face of the papers in this case.
The petition of the insolvent expressly and affirmatively states that he was a resident of the city of Brooklyn: no other proof was necessary.
*473The omission of Ives, one of the petitioning creditors, to state that he had relinquished a judgment he held by way of security, is not a defect depriving the judge of jurisdiction over the matter, but at most an irregularity, to which objections should have been made before him. This remark applies to all the other omissions and irregularities mentioned by the plaintiffs’ counsel.
There being no want of jurisdiction in the officer who had granted the discharge, and the alleged defects being nothing more than irregularities, it was conclusive on this motion, and the execution was properly set aside.
Order affirmed, with costs.

 Present, Clerke, P. J., Sutherland and Allen, JJ.